IN THE UNITED STATES COURT OF APPEALS
                  FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                  Fifth Circuit

                                                               FILED
                                                               June 6, 2008
                               No. 07-30498
                             Summary Calendar             Charles R. Fulbruge III
                                                                  Clerk
JOHN POULLARD

                                         Plaintiff-Appellant

v.

PAM HEARN

                                         Defendant-Appellee


                Appeal from the United States District Court
                   for the Western District of Louisiana
                          USDC No. 5:05-CV-1019


Before REAVLEY, SMITH, and DENNIS, Circuit Judges.
PER CURIAM:*
     John Poullard, Louisiana inmate # 98999, appeals the summary judgment
in Pam Hearn’s favor in his civil rights suit filed under 42 U.S.C. § 1983.
Poullard alleged that Dr. Hearn was deliberately indifferent to his serious
medical needs because she refused to examine or treat him for a urethra
diverticulum and because she delayed medical care.
     This court reviews the grant of a motion for summary judgment de novo.
Cousin v. Small, 325 F.3d 627, 637 (5th Cir. 2003). Summary judgment is


     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 07-30498

proper “if the pleadings, the discovery and disclosure materials on file, and any
affidavits show that there is no genuine issue as to any material fact and that
the movant is entitled to judgment as a matter of law.” FED. R. CIV. P. 56(c) (as
amended Dec. 1, 2007). “[T]he party moving for summary judgment must
‘demonstrate the absence of a genuine issue of material fact,’ but need not negate
the elements of the nonmovant’s case.” Little v. Liquid Air Corp., 37 F.3d 1069,
1075 (5th Cir. 1994) (en banc) (quoting Celotex Corp. v. Catrett, 477 U.S. 317, 323
(1986)). If the moving party meets the initial burden of showing that there is no
genuine issue, the burden shifts to the nonmovant to set forth specific facts
showing the existence of a genuine issue for trial. Rule 56(e). The nonmovant
cannot satisfy his summary judgment burden with conclusional allegations,
unsubstantiated assertions, or only a scintilla of evidence. Little, 37 F.3d at
1075.
        Hearn’s summary judgment evidence establishes that Poullard was tested
extensively for his complaints of a urethra diverticulum and that the results
indicated that he suffered from chronic prostatitis. Even if, for the sake of
argument, Hearn was incorrect in her assessment of the tests results, such error
amounts only to negligence. Unsuccessful medical treatment, acts of negligence
or medical malpractice, or a prisoner’s disagreement with prison officials
regarding medical treatment is insufficient to establish an unconstitutional
denial of medical care. Varnado v. Lynaugh, 920 F.2d 320, 321 (5th Cir. 1991).
        Hearn’s summary judgment evidence also established that she did not
send Poullard outside the prison for treatment beginning in March 2005 because
of his combative behavior and his December 2004 assault on a nurse; that she
did not medicate Poullard on August 9, 2005, because she wanted to obtain a
clean specimen for testing purposes; that she prescribed antibiotics and pain
medicine on August 11, 2005; and that by August 12, 2005, Poullard had a
normal temperature and could eat breakfast and shower. Hearn’s evidence
establishes that she did not ignore Poullard’s complaints and that any delay in

                                        2
                                 No. 07-30498

treatment that he experienced did not result in substantial harm. See Mendoza
v. Lynaugh, 989 F.2d 191, 195 (5th Cir. 1993); Domino v. Texas Dept. of Criminal
Justice, 239 F.3d 752, 756 (5th Cir. 2001). Because Poullard pointed to nothing
that created a genuine issue of material fact on these points, the district court
correctly granted summary judgment for Hearn. See Little, 37 F.3d at 1075.
      AFFIRMED.




                                       3